DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Drawings
New drawings for Figure 3 in compliance with 37 CFR 1.121(d) are required in this application because the current drawings are not clear. The requirement for corrected drawings will not be held in abeyance.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 2/10/2021 as modified by the preliminary amendment filed also on 2/10/2021. 
Claims 1-12 are now pending in the present application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FORA COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would
be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)    the claim limitation uses the term “means” or “step” or a term used as
a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term “means” or “step” or the generic placeholder is not modified by Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: first obtaining module, second obtaining module, weight computation module, weight adjusting module, and handover determination module in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qing et al. (CN 104602325 - as provided by Applicant and using the translation as provided with this Office Action) in view of Fang et al. (CN 104812027 - as provided by Applicant and using the translation as provided with this Office Action)

 	Referring to Claim 1, Qing et al. disclose a method for handover between heterogeneous networks (par 5, handovers between heterogeneous networks), comprising: obtaining, for each of a plurality of candidate networks, parameters of the candidate network including a packet loss rate and a network load, and taking the obtained parameters as decision parameters of the candidate network (pars 5 and 11, decision factors/ parameters such as packet loss rate, network load, bandwidth, rate utilized); obtaining each of preset service types and a preset weight factor for at least one user preference corresponding to the preset service type (pars 5, 6, 11, and 28, services, factors/parameters, user preference, weight); calculating, for each preset 
However, Qing et al. do not disclose in the exact same embodiment calculating through an intuitionistic fuzzy multi-attribute decision-making algorithm, a score for candidate networks.
In the same field of endeavor, Fang et al. disclose calculating through an intuitionistic fuzzy multi-attribute decision-making algorithm, a score for candidate networks (page 3, fuzzy set multi-attribute decision making, best network).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate calculating through an intuitionistic fuzzy multi-attribute decision-making algorithm, a score for candidate networks, as taught by Fang et al., in the method of Qing et al., for the purpose of implementing network selection process in a heterogeneous network environment (Fang et al., page 1).
Claim 2 as applied to Claim 1 above, Qing et al. as modified disclose the method, wherein the operation of calculating, for each preset service type, weights of decision parameters for the preset service type by using the decision parameters of the candidate network and through an Analytic Hierarchy Process, and determining a vector composed of the weights of decision parameters for each preset service type as a weight vector for the preset service type comprises: selecting two decision parameters from decision parameters for each preset service type each time, and determining relative importance degree between the two selected decision 2Int'l Application No.: PCT/CN2018/108568Preliminary Amendment parameters according to a preset scale indicating relative importance degree between decision parameters, and constructing a decision matrix for the preset service type by using the relative importance degree between the two selected decision parameters (Qing et al., pars 11 and 28, services, parameters, importance degree, matrices); calculating, based on the decision matrix constructed for each preset service type, weights of decision parameters for the preset service type through a characteristic root method, and normalizing the weights of decision parameters for the preset service type so as to obtain normalized weights of decision parameters for the preset service type; and constituting the weight vector for each preset service type with normalized weights of decision parameters for the preset service type (Qing et al., pars 11 and 28, parameters, weights, vectors).  
Referring to Claim 3 as applied to Claim 2 above, Qing et al. as modified disclose the method, wherein the operation of calculating, based on the decision matrix constructed for each preset service type, weights of decision parameters for the preset service type through the characteristic root method, and normalizing the weights of 1[Wingdings font/0xE0]n wi, i representing an ith row of the decision matrix for the preset service type (Qing et al., par 33 of CN 104602325 document as provided by Applicant shows the formula in its original form; pars 32-38 of translation - decision matrix).  
Referring to Claim 4 as applied to Claim 2 above, Qing et al. as modified disclose the method, wherein adjusting the weight vector for each preset service type by using the preset weight factor for at least one user preference corresponding to the preset service type comprises: for each preset service type, multiplying the preset weight factor for at least one user preference corresponding to the preset service type with a value of a decision parameter in the decision matrix for the preset service type corresponding to the user preference, to update the decision matrix constructed for the preset service type; calculating, based on the updated decision matrix for each preset service type, updated weights of decision parameters for the preset service type through the characteristic root method, and normalizing the updated weights of decision parameters for the preset service type, to obtain normalized weights of decision parameters for the preset service type; and constituting an updated weight vector for 
Referring to Claim 5 as applied to Claim 1 above, Qing et al. as modified disclose the method (Qing et al., par 5) wherein the operation of calculating, using the weight vector for each preset service type and through an algorithm, a score for each of the candidate networks, and determining the candidate network with the highest score as a target network  (pars 11, 18, and 49, network ranked and selected); based on the standardized decision-making matrix and the weight vector for each preset service type obtained through Analytic Hierarchy Process, calculating, using a formula, an average attribute value of decision parameters for the preset service type; and 4Int'l Application No.: PCT/CN2018/108568 Preliminary Amendment based on the average attribute value of decision parameters for each preset service type, calculating, through a score function, scores of the candidate networks, ranking the calculated scores of the candidate networks, and determining the candidate network with the highest score as a target network (pars 11, 28, and 49, AHP, weights, vectors, network ranked and selected; Also, par 33 of CN 104602325 document and pars 32-38 of translation - decision matrix).  
However, Qing et al. do not disclose in the exact same embodiment calculating through an intuitionistic fuzzy multi-attribute decision-making algorithm, a score for candidate networks comprises: carrying out a fuzzy language appraisal on decision parameters of the candidate networks, converting fuzzy language appraisal information to trapezoidal fuzzy numbers to obtain a fuzzy decision-making matrix; classifying 
In the same field of endeavor, Fang et al. disclose calculating through an intuitionistic fuzzy multi-attribute decision-making algorithm, a score for candidate networks comprises: carrying out a fuzzy language appraisal on decision parameters of the candidate networks, converting fuzzy language appraisal information to trapezoidal fuzzy numbers to obtain a fuzzy decision-making matrix; classifying decision parameters of the candidate networks into: benefit-type decision parameters and cost-type decision parameters, and standardizing fuzzy numbers of the benefit- type decision parameters and the cost-type decision parameters in the fuzzy decision-making matrix, to obtain a standardized decision-making matrix, and calculating, using a formula of intuitionistic trapezoidal fuzzy weight averaging operator, an average attribute (pages 2-4, fuzzy set multi-attribute decision making, best network).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate calculating through an intuitionistic fuzzy multi-attribute decision-making algorithm, a score for candidate networks comprises: carrying out a fuzzy language appraisal on decision parameters of the candidate networks, converting fuzzy language appraisal information to trapezoidal fuzzy numbers to obtain a fuzzy decision-making matrix; classifying decision 
 	Referring to Claim 9 as applied to Claim 1 above, Qing et al. as modified disclose the method wherein the preset service types comprise: a conversational service, a streaming service, an interaction service, a background service, and a Machine-to-Machine (M2M) wireless communication service (Qing et al., pars 4 and 28, voice, video, data, background, network communication).  
 	Referring to Claim 10, Qing et al. disclose an apparatus for handover between heterogeneous networks (par 5, handovers between heterogeneous networks), comprising: a first obtaining module, configured for obtaining, for each of a plurality of candidate networks, parameters of the candidate network including a packet loss rate and a network load, and taking the obtained parameters as decision parameters of the candidate network (pars 5 and 11, decision factors/ parameters such as packet loss rate, network load, bandwidth, rate utilized); a second obtaining module, configured for obtaining each of preset service types and a preset weight factor for at least one user preference corresponding to the preset service type (pars 5, 6, 11, and 28, services, factors/parameters, user preference, weight); a weight computation module, configured for calculating, for each preset service type, weights of decision parameters for the 
However, Qing et al. do not disclose in the exact same embodiment calculating through an intuitionistic fuzzy multi-attribute decision-making algorithm, a score for candidate networks.
In the same field of endeavor, Fang et al. disclose calculating through an intuitionistic fuzzy multi-attribute decision-making algorithm, a score for candidate networks (page 3, fuzzy set multi-attribute decision making, best network).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate calculating through an intuitionistic fuzzy multi-attribute decision-making algorithm, a score for candidate networks, as taught by Fang et al., in the apparatus of Qing et al., for the purpose of implementing network selection process in a heterogeneous network environment (Fang et al., page 1).
Claim 11, Qing et al. disclose an electronic device, including a processor, a communication interface, a memory, and a communication bus, wherein the processor, the communication interface and the memory communicate with each other through the communication bus; the memory is configured for storing a computer program; and the processor is configured for implementing method steps when executing the computer program stored in the memory, the method steps comprising: obtaining, for each of a plurality of candidate networks, parameters of the candidate network including a packet loss rate and a network load, and taking the obtained parameters as decision parameters of the candidate network (pars 5 and 11, decision factors/ parameters such as packet loss rate, network load, bandwidth, rate utilized); 7Int'l Application No.: PCT/CN2018/108568 Preliminary Amendment obtaining each of preset service types and a preset weight factor for at least one user preference corresponding to the preset service type (pars 5, 6, 11, and 28, services, factors/parameters, user preference, weight); calculating, for each preset service type, weights of decision parameters for the preset service type by using the decision parameters of the candidate network and through an Analytic Hierarchy Process, and determining a vector composed of the weights of decision parameters for each preset service type as a weight vector for the preset service type (pars 11 and 28, AHP, weights, vectors); adjusting the weight vector for each preset service type by using the preset weight factor for at least one user preference corresponding to the preset service type (pars 11, 18, 36, 49, networks further constructed and adjusted); and calculating, using the weight vector for each preset service type, a score for each of the candidate networks, determining the candidate network with the highest score as a 
However, Qing et al. do not disclose in the exact same embodiment calculating through an intuitionistic fuzzy multi-attribute decision-making algorithm, a score for candidate networks.
In the same field of endeavor, Fang et al. disclose calculating through an intuitionistic fuzzy multi-attribute decision-making algorithm, a score for candidate networks (page 3, fuzzy set multi-attribute decision making, best network).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate calculating through an intuitionistic fuzzy multi-attribute decision-making algorithm, a score for candidate networks, as taught by Fang et al., in the device of Qing et al., for the purpose of implementing network selection process in a heterogeneous network environment (Fang et al., page 1).
 	Referring to Claim 12, Qing et al. disclose a  non-transitory computer-readable storage medium, having stored thereon a computer program which, when executed by a processor, causes the processor to implement the method steps comprising: obtaining, for each of a plurality of candidate networks, parameters of the candidate network including a packet loss rate and a network load, and taking the obtained parameters as decision parameters of the candidate network (pars 5 and 11, decision factors/ parameters such as packet loss rate, network load, bandwidth, rate utilized); obtaining each of preset service types and a preset weight factor for at least one user preference corresponding to the preset service type (pars 5, 6, 11, and 28, services, 
However, Qing et al. do not disclose in the exact same embodiment calculating through an intuitionistic fuzzy multi-attribute decision-making algorithm, a score for candidate networks.
In the same field of endeavor, Fang et al. disclose calculating through an intuitionistic fuzzy multi-attribute decision-making algorithm, a score for candidate networks (page 3, fuzzy set multi-attribute decision making, best network).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate calculating through an intuitionistic fuzzy multi-attribute decision-making algorithm, a score for candidate networks, as taught by Fang et al., in the medium of Qing et al., for the purpose of implementing network selection process in a heterogeneous network environment (Fang et al., page 1).
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-8 are allowed because the prior art of record singly or in combination failed to teach the method applying the claimed formulas with accompanying limitations to the base and intervening claims. 	 			
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to applying fuzzy logic in wireless communication: 	U.S. Pat. Application Pub. No. 2007/0173248 to Sekhar

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642